 

Exhibit 10.1

 

FIRST AMENDMENT
TO
BIO-PATH HOLDINGS, INC.

2017 STOCK INCENTIVE PLAN

 

This First Amendment (the “First Amendment”) to that certain Bio-Path Holdings,
Inc. 2017 Stock Incentive Plan (the “Plan”) of Bio-Path Holdings, Inc., a
Delaware corporation (the “Company”), is adopted as of October 28, 2019, subject
to the approval of the stockholders of the Company. All capitalized and
undefined terms used herein shall have the meanings ascribed to such terms in
the Plan.

 

WHEREAS, pursuant to subsection 18.1 of the Plan, the Board of Directors of the
Company (the “Board”) is authorized to amend the Plan, provided that any
amendment that would increase the number of Shares reserved for issuance under
the Plan (other than in accordance with an adjustment pursuant to subsection
17.1 of the Plan) must be approved by the stockholders of the Company within
twelve (12) months before or after such amendment; and

 

WHEREAS, the Board unanimously approved this First Amendment to increase the
number of Shares reserved for issuance under the Plan as set forth herein,
subject to the approval of the stockholders of the Company, and has recommended
that the stockholders of the Company approve this First Amendment.

 

NOW, THEREFORE, in connection with the foregoing, the Plan is hereby amended as
follows, subject to approval by the stockholders of the Company:

 

Subsection 4.1 is hereby deleted in its entirety and replaced with the
following:

 

1.  “4.1 Share Reserve. Except as otherwise provided in this Section 4 and
subsection 17.1, the maximum number of Shares that may be issued with respect to
Awards granted pursuant to this Plan shall not exceed 660,000. All or any
portion of the Share reserve may be issued in connection with the exercise of
Incentive Stock Options. The Shares issued pursuant to this Plan may be
authorized but unissued Shares or may be issued Shares that have been
repurchased or acquired by the Company, including shares purchased by the
Company on the open market for purposes of the Plan.”

 

Except as amended and modified by this First Amendment, the Plan shall continue
in full force and effect, and the Plan and this First Amendment shall be
construed as one and the same instrument.

 

The foregoing is hereby acknowledged as being the First Amendment to the
Bio-Path Holdings, Inc. 2017 Stock Incentive Plan, as adopted by the Board on
October 28, 2019, subject to approval by the Company’s stockholders.

 

  BIO-PATH HOLDINGS, INC.         By:    /s/ Peter H. Nielsen   Name: Peter H.
Nielsen   Title: President and Chief Executive Officer

 



 

 